Citation Nr: 0926485	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  04-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, 
thoracolumbar strain with levoscoliosis, degenerative 
spondylosis at T10-11, sacral strain with left sacras 
torsion, bilateral sciatica, and bladder incontinence.  

2.  Entitlement to service connection for cervical strain.

3.  Entitlement to service connection for a mood disorder 
with depressive features and chronic pain syndrome (claimed 
as mental stress condition), to include as secondary to 
disabilities of the low back and cervical spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to February 
1983.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was previously before the Board in August 2008 and 
was remanded for further development.  Unfortunately, another 
remand is required.  Although the Board regrets the 
additional delay, it is necessary to ensure due process is 
followed and that the Veteran is afforded every possible 
consideration.

The Veteran is seeking service connection for disorders of 
the lumbar and cervical spine.  During a VA social work 
assessment in August 2003, he reported that he receives 
Supplemental Security Income (SSI) benefits for his back 
disability.  No Social Security Administration (SSA) records 
have been associated with the claims file.  Any records used 
or generated by SSA in determining whether the Veteran is 
disabled may be pertinent to the issues on appeal as they may 
relate to the etiology of the Veteran's claimed back and neck 
disabilities.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Baker v. West, 11 Vet. App. 163 (1998).  Therefore, a 
remand is required so that these records can be obtained.  

The Veteran was afforded a VA examination of his back in 
December 2008 at which time the examiner reviewed the claims 
folder and offered an opinion.  If additional records are 
received from SSA, that examiner should be asked to review 
the expanded record and provide an opinion based on 
consideration of the new records.  


The Veteran is also seeking service connection for a 
psychiatric disorder, claimed as a mood disorder, which he 
contends is secondary to his back and neck disabilities.  The 
medical evidence reveals that he has received various 
diagnoses, including depression, anxiety, and a mood disorder 
with depressive features, and several medical examiners have 
associated the Veteran's condition with his physical 
disabilities.  However, service treatment records show that 
the Veteran also received psychiatric treatment in service, 
following an altercation with his supervisor, in which he was 
found to have paranoid personality disorder with passive-
aggressive personality features.  Although congenital or 
developmental defects such as personality disorders are not 
diseases or injuries for the purposes of service connection, 
38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  An 
examination is required to determine the likely etiology of 
the Veteran's psychiatric condition.  

In a May 2007 statement recently received at the Board, the 
Veteran referred to medical records at San Luis Obispo 
Armory.  He did not indicate to which disability the records 
referred or when the treatment was conducted.  On remand, the 
AMC/RO should contact the Veteran and ask that he provide 
more details regarding that treatment, or any other 
treatment, so that all pertinent records can be obtained.  

Finally, notice letters previously sent to the Veteran did 
not inform him of the evidence required to establish service 
connection for the claimed mental condition on a secondary 
basis, to include whether that condition is aggravated by low 
back and cervical spine disabilities.  Such notice deficiency 
should be corrected on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of all 
records used in determining the Veteran's 
entitlement to disability benefits.  Any 
decision rendered by an Administrative 
Law Judge must also be obtained and 
associated with the claims folder.  All 
attempts to obtain these records must be 
documented for inclusion in the folder.  
If there are no records, this must be 
noted in the folder.

2.  Contact the Veteran in order to 
obtain the names and addresses of all 
medical care providers who have treated 
him for the claimed disabilities since 
service.  Ask that the Veteran clarify 
when and for which conditions he was seen 
at San Luis Obispo Armory.   After 
securing any necessary release, the 
AMC/RO should attempt to obtain copies of 
all records from the identified treatment 
sources.  

3.  Send the Veteran appropriate notice 
regarding a claim of entitlement to 
service connection for a mental 
condition, including as secondary to or 
aggravated by the claimed low back and 
cervical spine disabilities; about the 
information and evidence that VA will 
seek to provide; and about the 
information and evidence he is expected 
to provide. 

4.  If, and only if, additional records 
are received from SSA, forward the claims 
folder to the VA examiner who conducted 
the December 2008 examination of the 
Veteran's back and cervical spine for an 
addendum, based on consideration of the 
expanded record.  If that examiner is 
unavailable, or determines that an 
opinion cannot be provided without a 
current examination, the Veteran should 
be scheduled for an appropriate 
examination.  

The claims folder must be made available 
to the examiner.  Based on the 
examination and review of the record, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed low back and 
cervical spine disorders are related to 
service, to include the notation of low 
back and neck pain the service treatment 
records, as opposed to a post-service 
work-related injury.  

A rationale for each opinion should be 
set forth in the report provided.

5.  After completion of the foregoing, 
schedule the Veteran for a VA psychiatric 
examination to determine the current 
nature and likely etiology of any 
diagnosed psychiatric condition.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  Based on the 
examination and review of the record, the 
examiner must provide the following:

For any psychiatric disorder diagnosed, 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the disorder began 
in or was caused by the Veteran's 
service.  The examiner is asked to 
specifically comment on the psychiatric 
evaluation of September 1982, in which 
paranoid personality disorder was 
diagnosed, and to discuss whether this 
condition may have been a manifestation 
of any currently-diagnosed disability.  

Is it at least as likely as not that any 
diagnosed psychiatric disorder is caused 
or worsened by the Veteran's back and 
neck disabilities which are on appeal?

A rationale for each opinion should be 
set forth in the report provided.

6.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


